COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
 ALCANTAR    ENTERPRISES,     LLC
 D/B/A ALCANTAR APARTMENTS,        §
                                                No. 08-14-00165-CV
             Appellant,            §
                                                   Appeal from the
 v.                                §
                                                 327th District Court
 CARLOS GALLEGOS AND LUZ §
 MARIA RIVAS, INDIVIDUALLY AND                of El Paso County, Texas
 AS NEXT FRIENDS OF JENNIFER §
 GALLEGOS       AND       ASHLEY               (TC# 2011-DCV05300)
 GALLEGOS, MINORS,                  §

                   Appellees.

                                        JUDGMENT

       The Court has considered this cause on the joint motion to reverse the trial court’s

judgment and remand the case to the trial court for entry of a new judgment pursuant to the

parties’ settlement agreement and concludes the motion should be granted. We therefore set

aside the trial court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. We further order Appellant

pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF MAY, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.